Case 2:09-cv-14444-SFC-SDD ECF No. 171 filed 05/30/19               PageID.6481       Page 1 of 2



                                         :
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


 COMPRESSOR ENGINEERING CORPORATION

                              Plaintiff,
                                                     Case No: 2:09-cv-14444-SFC-MJH
                                                     Hon: Sean F. Cox
 vs.

 MANUFACTURERS FINANCIAL
 CORPORATION, CHARITY MARKETING,
 LLC and RICHARD K. STEPHENS,

                              Defendants



              DEFENDANTS ANSWER TO AND CONCURRENCE IN
   PLAINTIFFS MOTION TO CERTIFY THE CLASS AND REINSTATE THE COURT’S
                JULY 14,2014 JUDGMENT (with minor revisions)

           DEFENDANTS, represented by Roy, Shecter & Vocht, answer Plaintiff’s Motion

 (ECF. No. 170) as follows. Defendants concur in Plaintiff’s request to vacate the June

 3, 2019 pretrial conference, decertify the class, and send the proposed supplemental

 notice, for the reasons set forth in Plaintiff’s motion. Defendants will concur in

 reinstating the July 16, 2014 Judgment on the conditions that the Judgment be final and

 in favor of Compressor Engineering Corporation and against Manufacturers Financial

 Corporation, only, and contain a determination, under Fed. R. Civ. Pro. 54 (b), that the

 Judgment adjudicates all the claims and all of the parties’ rights and liabilities in this

 action.

 Dated: May 30, 2019



                                               -1-
Case 2:09-cv-14444-SFC-SDD ECF No. 171 filed 05/30/19            PageID.6482     Page 2 of 2



                                              Roy, Shecter & Vocht, P.C.
                                              S/William A. Roy
                                              William A. Roy (P24123)
                                              Attorney for defendants
                                              707 S. Eton St. Birmingham, MI 48009
                                              (248) 540-7660
                                              roy@rsmv.com


                               CERTIFICATE OF SERVICE

 William A. Roy, attorney for plaintiffs, affirms that he is an ECF participating attorney
 and that he electronically transmitted to the court and to all participating ECF opposing
 counsel attorney this document and any attachments, and any non-ECF attorney was
 also served by first class mail.
                                                    Roy, Shecter & Vocht, P.C.
                                                    S/William A. Roy
                                                    William A. Roy (P24123)
                                                    Attorney for defendants
                                                    707 S. Eton St.
                                                    Birmingham, MI 48009
                                                    (248) 540-7660
                                                    roy@rsmv.com
 Dated: May 30, 2019




                                             -2-
